DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 7/28/2022.  As directed by the amendment, claims 1, 3, 5 and 8 have been amended. Claims 1-8 are pending in the instant application.
Applicant has filed replacement drawings designating prior art as such; the objection to the drawings is withdrawn.
Applicant has amended claims 1, 3 and 5 to address minor informalities; the previous objections to the claims are withdrawn.
Applicant has amended claim 8 to have proper antecedent basis; the rejection of claim 8 under 35 USC 112(b)/second paragraph is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the subject matter included by the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 12 should end in a colon, not a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rafoss (US 2004/0007235 A1; hereinafter “Rafoss”) in view of Chalvignac (US 5,542,416; hereinafter “Chalvignac”).
Regarding claim 1, Rafoss discloses an artificial resuscitation bag (Figs. 4-6) comprising: 
- a deformable bag (resuscitator bag 1) comprising a gas inlet (to the right, at 4) and a gas outlet (to the left, at 2), 
- a gas reservoir (oxygen reservoir 3) comprising an outlet orifice (to the left, at 24), 
- a first conduit element (valve housing 39) fluidly connected to the outlet orifice of the gas reservoir and to the gas inlet of the deformable bag (Figs. 4 and 6), 
- a first one-way admission valve (valve member 40) arranged in the first conduit element (Fig. 6) and fluidly communicating with an ambient atmosphere for allowing ambient air to enter into the first conduit element (Fig. 6; para [0058]), and 
- a second one-way valve (valve 37) arranged in the first conduit element between the first one-way admission valve (40) and the gas inlet of the deformable bag for allowing gas to travel only from the first conduit element to the deformable bag (Fig. 6; paras [0053-57]), and further comprising:
a first PEP exhaust valve (valve 41) arranged in the first conduit element and fluidly communicating with the ambient atmosphere and configured to and adapted for venting gas to the atmosphere when the gas pressure, into the first conduit element, exceeds a given threshold (set pressure, para [0053]),
a gas conduit (the right portion of valve 2) arranged in fluid communication with the gas outlet of the deformable bag (1) (Fig. 4), 
a gas delivery conduit (the bottom portion of valve 2) in fluid communication with the gas conduit for conveying at least part of a gas circulating into the gas conduit to a patient interface (patient mask, paras [0004] and [0039]).
While Rafoss does teach a valve (valve 2) in the delivery circuit downstream of positive air delivery source bag 1 for allowing air flow to the patient and preventing backflow of air from the patient to the bag 1 (Fig. 4; para [0040]), Rafoss is silent regarding:
an overpressure valve arranged in the gas conduit,
a third one-way valve arranged in the gas conduit downstream of the overpressure valve, 
a pneumatic control valve arranged in the gas conduit downstream of the third one-way valve, and 
a derivation conduct having a first end fluidly connected to the gas conduit between the gas outlet of the deformable bag and the overpressure valve, and a second end fluidly connected to the pneumatic control valve, the pneumatic control valve further comprising an inner compartment, the second end of the derivation conduct being fluidly connected to said inner compartment of the pneumatic control valve.
However, Chalvignac teaches that it was known in the respiratory air delivery art before the effective filing date of the claimed invention for the delivery circuit downstream of a positive pressure air source (compressor 10) to comprise: 
a gas conduit (the conduit that extends from compressor 10 through valve 16 to inlet 18 of mask 19) arranged in fluid communication with the gas outlet of the positive pressure air source (compressor 10),
an overpressure valve (main check valve 50) arranged in the gas conduit (Fig. 5, where, in as far as main check valve is capable of regulating the pressure within the system, see col. 4, lines 50-55, it is fully capable of functioning as an overpressure valve because it can be opened to reduce overpressure),
a one-way valve (non-return check valve 62) arranged in the gas conduit downstream of the overpressure valve (Fig. 5), 
a gas delivery conduit (inlet 18) in fluid communication with the gas conduit for conveying at least part of a gas circulating into the gas conduit to a patient interface (mask 19) (Fig. 5; col. 3, lines 62-66),
a pneumatic control valve (exhalation valve 30) arranged in the gas conduit downstream of the one-way valve (Fig. 5), and 
a derivation conduct (the conduit between outlet 23 and valve 30) (Fig. 5) having a first end (at outlet 23) fluidly connected to the gas conduit between the gas outlet of the positive pressure air source (10) and the overpressure valve (50) (Fig. 5), and a second end (at valve 30) fluidly connected to the pneumatic control valve (30) (Fig. 5), the pneumatic control valve further comprising an inner compartment (see Fig. 5 modified below), the second end of the derivation conduct  being fluidly connected to said inner compartment of the pneumatic control valve (Fig. 5; col. 5, lines 41-42).

    PNG
    media_image1.png
    200
    267
    media_image1.png
    Greyscale

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another," the claim is unpatentable under 35 U.S.C. 103(a), see MPEP 2143.I.B. Accordingly, Applicant claims a combination that only unites old elements (the bag and upstream valve of Rafoss with a known valved downstream delivery circuit) with no change in the respective functions of those old elements (delivery of gas to a patient from a positive pressure air source in a way that prevents backflow and regulates internal pressure), and the combination of those elements yields predictable results (the respective components function the same way together as they do separately as described in Rafoss and Chalvignac); absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another. Moreover, it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the valved delivery circuit downstream of the positive air pressure source of Rafoss with the one of Chalvignac to arrive at an overpressure valve arranged in the gas conduit, a third one-way valve arranged in the gas conduit downstream of the overpressure valve, a pneumatic control valve arranged in the gas conduit downstream of the third one-way valve, and a derivation conduct having a first end fluidly connected to the gas conduit between the gas outlet of the deformable bag and the overpressure valve, and a second end fluidly connected to the pneumatic control valve, the pneumatic control valve further comprising an inner compartment, the second end of the derivation conduct being fluidly connected to said inner compartment of the pneumatic control valve, in order to provide the predictable result of a downstream circuit that not only prevents backflow (Rafoss para [0040]; Chalvignac col. 5, lines 65-67), but also provides for control of the pressure within the downstream circuit (Chalvignac col. 4, lines 50-55) and enables exhalation to take place at an almost zero exhalation pressure (i.e. when the bag of Rafoss is fully compressed or rebounding) or at a non-zero exhalation pressure (i.e. when the bag of Rafoss is still being compressed) (Chalvignac, col. 5, lines 62-64 and col. 6, lines 1-8), thus providing more protective and/or customizable therapy.
Regarding claim 5, Rafoss in view of Chalvignac teaches the artificial resuscitation bag of claim 1, wherein Rafoss further discloses wherein the first PEP exhaust valve comprises an inlet port (the opening to the left of the mushroom part of valve 41/immediately below 40, see Fig. 5) in fluid communication with the first conduit element (Figs. 5-6; para [0053]). 
Regarding claim 6, Rafoss in view of Chalvignac teaches the artificial resuscitation bag of claim 1, wherein Rafoss further discloses wherein the first conduit element comprises an oxygen entry (oxygen connection 43) arranged between the outlet orifice of the gas reservoir and the second one-way valve (Fig. 6).  
Regarding claim 7, Rafoss in view of Chalvignac teaches an installation for resuscitating a person in state of cardiac arrest (Rafoss Fig. 4 in view of Chalvignac Fig. 5) comprising: 
- an artificial resuscitation bag according to claim 1 (see discussion above), and 
- an O2 source (Rafoss para [0056]) fluidly connected to the artificial resuscitation bag by an oxygen line (oxygen hose (not shown), Rafoss para [0054]), configured and adapted for providing oxygen to said artificial resuscitation bag (Rafoss Fig. 6; paras [0054-56]).  
Regarding claim 8, Rafoss in view of Chalvignac teaches the installation of claim 7, wherein Rafoss further discloses wherein the O2 source is fluidly connected to an oxygen entry (oxygen connection 43) of the first conduit element (Rafoss Fig. 6; paras [0054-56]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rafoss in view of Chalvignac as applied to claim 1 above, and further in view of Fisher et al. (US 2004/0206354 A1; hereinafter “Fisher”).
Regarding claims 2 and 3, Rafoss in view of Chalvignac teaches the artificial resuscitation bag of claim 1, but Rafoss does not explicitly disclose the value of the set pressure, such that modified Rafoss is silent regarding wherein the opening pressure of PEP exhaust valve is of at least 1 cmH2O, or between 1 cmH2O and 30 cmH2O. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Moreover, Fisher demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention for the opening pressure of an ambient exhaust valve (one-way outflow valve 40) (Fig. 3) arranged in an oxygen-receiving first conduit element (manifold 34) that is positioned between a deformable bag (self-inflating bag 31) and a gas reservoir (bag of gas 39) to be of at least 1 cmH2O, or between 1 cmH2O and 30 cmH2O (valve 40…allows release of gas from the manifold to atmosphere when the pressure in the manifold is greater than 5 cmH2O, para [0144]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve 41 of modified Rafoss to have an opening pressure within the claimed range through routine experimentation and as taught by Fisher, in order to provide the expected result of a suitable opening/set pressure for maintaining a sufficient/low-waste amount of oxygen within the system during operation (Rafoss, para [0046]), while balancing the capacity/maximum expandability of the gas reservoir 3. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rafoss in view of Chalvignac as applied to claim 1 above, and further in view of McGrail et al. (US 5,301,667; hereinafter “McGrail”).
Regarding claim 4, Rafoss in view of Chalvignac teaches the artificial resuscitation bag of claim 1, but modified Rafoss is silent regarding wherein the first PEP exhaust valve comprises a spring and a membrane, said spring applying a constant force on the membrane corresponding to the threshold pressure. However, where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another," the claim is unpatentable under 35 U.S.C. 103(a), see MPEP 2143.I.B. Accordingly, Applicant claims a combination that only unites old elements (a particular (known) type of threshold valve and a resuscitation bag manifold) with no change in the respective functions of those old elements (threshold opening and flow conduit), and the combination of those elements yields predictable results (venting to ambient at a set pressure); absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another. Moreover, McGrail demonstrates that it was well known in the respiratory art before the effective filing date of the claimed invention for a threshold exhaust valve (valve 10) (Fig. 6) to comprise a spring (spring 50) and a membrane (disc 46), said spring applying a constant force on the membrane corresponding to the threshold pressure (col. 5-6). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to substitute the mushroom exhaust valve of modified Rafoss with an exhaust valve comprising a spring and a membrane, said spring applying a constant force on the membrane corresponding to the threshold pressure, as taught by McGrail, in order to provide to the expected result of a suitable threshold valve for performing the function disclosed by Rafoss (para [0053]), particularly a threshold valve that provides the added benefit of allowing tailoring/selection/adjustment of the threshold by the user (McGrail, col. 6, lines 18-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching piloted exhalation valves as claimed, which could be modified to include overpressure valves positioned as claimed: Elfstrand (US 3,895,626; Fig. 1, in view of the obvious selection of the instant positioning for valve 12 of Fig. 2 given the finite number of possibilities within the system); Hay (US 2,841,142); Fukunaga (US 2002/0020414 A1); British Oxygen Co. Ltd. (FR 1,244,283; Fig. 8); Bartlett, Jr. (US 3,219,030; Fig. 1); Miller et al. (GB 2,063,687 A); Hallett et al. (US 2013/0186394 A1; Fig. 26); Hammerton-Fraser (US 4,316,458); Klockseth et al. (US 5,906,203).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785